Citation Nr: 1730498	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-26 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disorder manifested by chest pain, other than sarcoidosis, fibromyalgia, and acid reflux.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from August 1979 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the Veteran has reported symptoms of chest pain in connection with his claims for service connection for sarcoidosis, fibromyalgia, and acid reflux.  

In a February 2010 rating decision, the RO denied service connection for sarcoidosis and fibromyalgia.  Subsequently, the Veteran filed a claim for service connection for chest pains.  See February 2011 statement in support of claim and March 2011 report of general information.  Notably, the RO did not adjudicate whether service connection was warranted for any disorders manifested by chest pains other than sarcoidosis and fibromyalgia in the February 2010 rating decision.  

In addition, in a March 2017 rating decision, the RO denied the Veteran's request to reopen his claim for service connection for sarcoidosis.  The Board notes that there is still time remaining in the one-year appeal period.  Therefore, the Veteran may file a notice of disagreement with the March 2017 rating decision, if he so desires.  Moreover, in a May 2015 rating decision, the RO denied service connection for acid reflux.  The Veteran submitted a notice of disagreement and a statement of the case was issued in July 2015; however, he subsequently withdrew his appeal for that issue in August 2015.  Therefore, given the specific procedural background in this case, the issue on appeal has been recharacterized as reflected on the title page.

The Board also notes that the Veteran's appeal originally included the issue of entitlement to an increased evaluation for bilateral pes planus.  However, the Veteran withdrew his claim for an increased evaluation for bilateral pes planus in April 2016.  Therefore, that issue is no longer on appeal, and no further consideration is necessary.   

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Board notes that additional VA and private medical records have been associated with the claims file since the August 2016 supplemental statement of the case.  However, as discussed below, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records on remand.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In March 2011, the Veteran was afforded a VA examination in connection with his claim and an addendum medical opinion was obtained.  The examiner diagnosed the Veteran with pain of the soft tissue in the anterior chest and the costochondral junction.  However, the examiner did not adequately address the VA medical records that appear to show underlying diagnoses for the Veteran's chest pain, including costochondritis and pleurisy.  See, e.g., January 2009, August 2011, and August 2016 VA medical records.  Moreover, the examination report appears internally inconsistent.  In this regard, the examiner stated that past evaluations of the Veteran had not revealed any pathology for his chest pain.  However, he subsequently stated that more recent medical records suggested that the Veteran's chest pain may be related to sarcoid.  

In addition, in rendering his opinion, the examiner stated that the Veteran's chest pain developed within the past five years.  However, the Board notes that the Veteran's private treatment records document complaints of chest pain prior to March 2006.  See, e.g., September 2000, January 2001, and May 2005 private medical records.  In addition, the examiner stated that no complaints of chest pain were noted on the Veteran's "initial presentation" for VA treatment in 2005.  However, the Board notes that an April 2005 VA primary care record indicated that the Veteran was transferred from the Tuscaloosa VA Medical Center (VAMC) to the emergency room due to complaints of chest pain.  As such, it appears that the opinion was based on an inaccurate or incomplete factual premise.  Moreover, although the examiner indicated that he reviewed the Veteran's service treatment records in his addendum opinion, it is unclear whether he reviewed the complete claims file.  

The Board does acknowledge that the Veteran submitted a May 2011 medical statement from a VA physician, Dr. P.B. (initials used to protect privacy).  Dr. P.B. opined that the Veteran's current chest pains were related to his military duties.  However, Dr. P.B. did not identify an underlying diagnosis or provide any supporting rationale for his opinion. 

For these reasons, a remand is necessary to obtain an additional VA examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, a March 2017 VA report of hospitalization indicated that the Veteran was admitted for chest pain; however, the underlying treatment records are not associated with the claims file.  Therefore, the AOJ should obtain any outstanding VA medical records.  

Lastly, the Board notes that additional evidence has been associated with the claims file since the most recent supplemental statement of the case (SSOC), including VA medical records.  The Veteran and his representative have not submitted a waiver of the AOJ's initial consideration of the evidence.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for chest pain that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Birmingham VAMC dated from November 2016 to the present.

2.  After completing the foregoing development, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any chest pain disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify any disorders to which the Veteran's reported chest pain is attributable.  If the Veteran does not have a current diagnosis associated with his complaint of chest pain, the examiner should state so in the report and explain.

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service.

In rendering his or her opinion, the examiner should consider the following: 1) the September 1982 service treatment record that noted the Veteran complained of right flank pain radiating to his chest; 2) the private medical records that noted complaints of chest pain (see, e.g., September 2000, January 2001, and May 2005 private medical records); 3) the January 2009 VA hospital discharge record that noted the Veteran's chest pain was interpreted as being musculoskeletal or costochondritis;  4) the February 2011 and May 2011 VA medical statements from Dr. P.B.; 5) the August 2011 VA medical record that noted an assessment of costochondritis and that the Veteran would likely be treated with Medrol and pain medication; 6) the August 2016 VA medical record that noted a diagnosis of atypical chest pain and pleurisy; and 7) the VA examination findings and opinions of record, including the March 2011 VA examination and addendum opinion.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be reviewed by the AOJ on the basis of additional evidence.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




